


110 HRES 781 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 781
		In the House of Representatives, U.
		  S.,
		
			October 31, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3920) to amend the Trade Act of 1974 to reauthorize trade adjustment
		  assistance, to extend trade adjustment assistance to service workers and firms,
		  and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 3920)
			 to amend the Trade Act of 1974 to reauthorize trade adjustment assistance, to
			 extend trade adjustment assistance to service workers and firms, and for other
			 purposes. All points of order against consideration of the bill are waived
			 except those arising under clause 9 or 10 of rule XXI. The amendment in the
			 nature of a substitute recommended by the Committee on Ways and Means now
			 printed in the bill, modified by the amendment printed in part A of the report
			 of the Committee on Rules accompanying this resolution, shall be considered as
			 adopted. The bill, as amended, shall be considered as read. All points of order
			 against provisions in the bill, as amended, are waived. The previous question
			 shall be considered as ordered on the bill, as amended, to final passage
			 without intervening motion except: (1) one hour of debate, with 40 minutes
			 equally divided and controlled by the chairman and ranking minority member of
			 the Committee on Ways and Means and 20 minutes equally divided and controlled
			 by the chairman and ranking minority member of the Committee on Education and
			 Labor; (2) the amendment in the nature of a substitute printed in part B of the
			 report of the Committee on Rules, if offered by Representative McCrery of
			 Louisiana or his designee, which shall be in order without intervention of any
			 point of order except those arising under clause 9 or 10 of rule XXI, shall be
			 considered as read, and shall be separately debatable for one hour equally
			 divided and controlled by the proponent and an opponent; and (3) one motion to
			 recommit with or without instructions.
		2.During
			 consideration of H.R. 3920 pursuant to this resolution, notwithstanding the
			 operation of the previous question, the Chair may postpone further
			 consideration of the bill to such time as may be designated by the
			 Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
